Case 19-32339   Doc 16-1   Filed 11/27/19   Entered 12/02/19 10:15:38   Desc Document
                               Continued    Page 1 of 16
Case 19-32339   Doc 16-1   Filed 11/27/19   Entered 12/02/19 10:15:38   Desc Document
                               Continued    Page 2 of 16
Case 19-32339   Doc 16-1   Filed 11/27/19   Entered 12/02/19 10:15:38   Desc Document
                               Continued    Page 3 of 16
Case 19-32339   Doc 16-1   Filed 11/27/19   Entered 12/02/19 10:15:38   Desc Document
                               Continued    Page 4 of 16
Case 19-32339   Doc 16-1   Filed 11/27/19   Entered 12/02/19 10:15:38   Desc Document
                               Continued    Page 5 of 16
Case 19-32339   Doc 16-1   Filed 11/27/19   Entered 12/02/19 10:15:38   Desc Document
                               Continued    Page 6 of 16
Case 19-32339   Doc 16-1   Filed 11/27/19   Entered 12/02/19 10:15:38   Desc Document
                               Continued    Page 7 of 16
Case 19-32339   Doc 16-1   Filed 11/27/19   Entered 12/02/19 10:15:38   Desc Document
                               Continued    Page 8 of 16
Case 19-32339   Doc 16-1   Filed 11/27/19   Entered 12/02/19 10:15:38   Desc Document
                               Continued    Page 9 of 16
Case 19-32339   Doc 16-1   Filed 11/27/19 Entered 12/02/19 10:15:38   Desc Document
                              Continued Page 10 of 16
Case 19-32339   Doc 16-1   Filed 11/27/19 Entered 12/02/19 10:15:38   Desc Document
                              Continued Page 11 of 16
Case 19-32339   Doc 16-1   Filed 11/27/19 Entered 12/02/19 10:15:38   Desc Document
                              Continued Page 12 of 16
Case 19-32339   Doc 16-1   Filed 11/27/19 Entered 12/02/19 10:15:38   Desc Document
                              Continued Page 13 of 16
Case 19-32339   Doc 16-1   Filed 11/27/19 Entered 12/02/19 10:15:38   Desc Document
                              Continued Page 14 of 16
Case 19-32339   Doc 16-1   Filed 11/27/19 Entered 12/02/19 10:15:38   Desc Document
                              Continued Page 15 of 16
Case 19-32339   Doc 16-1   Filed 11/27/19 Entered 12/02/19 10:15:38   Desc Document
                              Continued Page 16 of 16
